DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required.  The drawings submitted are not acceptable because:  the drawings submitted to the Office are not electronically reproducible because portions of figures 4, 8, and 9 are blurry and unreadable.

Prior Art Rejections
There are currently no prior art rejections against claims 1-

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,217,062 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are much broader, having cancelled several limitations present in the parent patent.  Furthermore, the claim language has also been slightly reworded.  See the comparison of claims 1 of the present application and the parent patent below.
US Application 17/536910
US 11,217,062 B1
1. A method of operating a gaming machine, the gaming machine including a display, a video button panel, and a separately releasable module (SRM), the SRM including a Virtual Network Computing (VNC) server and an audio code generator, the gaming machine having a web socket connection with a nearby mobile device, the VNC server having a VNC session with the mobile device with respect to the video button panel, the method comprising the operations of: 
1. A method of operating a gaming machine, the gaming machine including a primary display, a video button panel, and a separately releasable module (SRM), the SRM including a Virtual Network Computing (VNC) server and an audio code generator, the method comprising the operations of: 

connecting the gaming machine to a network; 

displaying a visual code on the gaming machine for capture by a mobile device, the mobile device being connected to the network; 

in response to the visual code being captured by the mobile device, 

establishing a web socket connection with a session identifier between the gaming machine and a software application executing on the mobile device, the software application including a VNC client; and 

establishing a VNC session between the VNC server and the VNC client with respect to the video button panel; 
generating, by the audio code generator, an audio code for capture by the mobile device; and 
generating, by the audio code generator, an audio code for capture by the mobile device; 
receiving, by the SRM from the mobile device, an echo of the audio code over the web socket connection to maintain the VNC session and the web socket connection.
in response to the SRM receiving an echo of the audio code over the web socket connection, maintaining, by the SRM, the VNC session and the web socket connection; and 

in response to the SRM not receiving the echo of the audio code over the web socket connection, terminating, by the SRM, the VNC session and the web socket connection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715